      Case 1-19-40820-cec            Doc 241        Filed 01/31/20   Entered 01/31/20 18:19:33




ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for 984-988 Greene Avenue
Housing Development Fund Corporation,
Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                               Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                      Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                          (Jointly Administered)

               Debtors.

----------------------------------------------------------x

                   NOTICE OF FURTHER EXTENSION OF BID DEADLINE
                          AND RESCHEDULING OF AUCTION
                        BY 984-988 GREENE AVENUE HOUSING
                         DEVELOPMENT FUND CORPORATION

                 PLEASE TAKE NOTICE that 984-988 GREENE AVENUE HOUSING

DEVELOPMENT FUND CORPORATION (“Greene Avenue”), has extended the Bid

Deadline, as set forth in the Order (i) Approving Bid Procedures; (ii) Approving Stalking Horse

Protections; and (iii) Granting Related Relief Please Take Further Notice [Docket No. 234] (the

“Bid Procedures Order”), which was later extended by the Notice of Extension of Bid Deadline

and Rescheduling of Auction by 984-988 Greene Avenue Housing Development Fund

Corporation [Docket No. 236] (the “Extension Notice”), to February 7, 2020.
      Case 1-19-40820-cec      Doc 241       Filed 01/31/20   Entered 01/31/20 18:19:33




              PLEASE TAKE FURTHER NOTICE that Greene Avenue has rescheduled the

Auction, as set forth in the Bid Procedures Order, which was later rescheduled by the Extension

Notice, to February 11, 2020 at 11:00 a.m.

Dated: New York, New York                    ARCHER & GREINER, P.C.
       January 31, 2020

                                             By:    s/ Allen G. Kadish
                                                 Allen G. Kadish
                                                 Harrison H.D. Breakstone
                                             630 Third Avenue
                                             New York, New York 10017
                                             Tel: (212) 682-4940
                                             Email: akadish@archerlaw.com
                                                    hbreakstone@archerlaw.com

                                             Counsel for 984-988 Greene Avenue
                                             Housing Development Fund Corporation,
                                             Debtor and Debtor-in-Possession




217950164v1


                                                2
